Case 3:17-Cv-OO463-CRS-CHL Document 1-3 Filed 08/01/17 Page 1 of 6 Page|D #: 26

ATTACHMENT A`l 9

No. deck-1771 JEFFERSON CIRCUIT coURT `

- ». DrvlsloN FIVE (5)
conn/IONWEALTH oF KENTUCKY . _ PLAINTJ;FF
v_ oPmIoN AND oRl)ER

DARRYL GoRDoN GRIGSBY ` DEFENDANT
.*****`**`**s¢'***

This matter comes before the Court on a motion brought by Defendant, Darryl Gordon d
'Grigsby, for relief pursuant to RCr'11.42 and for an evidentiary hearing d on said motioni
Grigsby’s motions to proceed in forma pauperis and for appointment of counsel Were previously .
granted on January 28, 2011.

~BACKGROUND sUMMARY

Grig`sby Was indicted on May 31; 2006 and charged with Murder, Robbery I, Tampering f '
' with Physical Evi_dence (two counts), Arson II[, Abuse of Corpse, and PFO ll based upon events
surrounding the May 5, 2006 death of Tiphanie Noell Durham. On. July 5, 2006, the
Commonwealth iled notice that it Would seek the death penalty for the murder charge, as its
proof at trial Would show that Grigsby shot Durham during the course _of a robbery.

l On August 15, 2006, defense counsel filed a motion to compel discovery regarding
identifying information of Wi'tnesses redacted by the Commonwealth. Afcer a hearing, the
motion was granted on September 15, 2006, eXcept as to social security numbers On September
24, 2007, defense counsel Hled'a notice of intent to utilize a defense involving mitigation_based
d upon expert testimony related to a mental disease,or defect. Dr. Wayne G. ~Herner and Marilyn

M. Wagner,' PhD were hired to provide said expert testimony on behalf of the defense.

 

Case 3:17-Cv-OO463-CRS-CHL Document 1-3 Filed 08/01/17 'Page 2 of 6 Page|D #: 27

ATTACHMENT AZ 0

On October 2, 2007,~ defense counsel filed a motion to prohibit exclusion of Afu`can
Anierican jurors based on their oppositionto the death penalty. On October 3, 2007, defense
counsel filed a motion to exclude the testimony of Grigsby’ s sister, Patrice, on the grounds of
mental illness. Also, on October 3, 2007, defense counsel filed reciprocal discovery regarding
the` insurance claim on the burned Chevrolet Tahoe, which was the basis of the Arson lll charge

The jury trial was scheduled on October 8, 2007; however, on October 5, 2007,~
' Defendant entered an~Alfora' plea to Murder, Arson lll, Tamper`mg with Physical Evidence (two
counts) and being a Persistent Felony Offender ll. All sentences were to run concurrent for a
total sentence of life imprisonment without the possibility of parole for twenty years. The
Robbery l and the Abuse of Corpse charges were dismissed

Grigsby appealed said‘sentence to'the Kentucky. Supreme Coui't, arguing that his plea
must be vacated because he was not informed about his right to enter a blind plea and demand
jury sentencing The Kentucky Supreme Court disagreed and found that his plea was made l
knowingly and voluntarily and affirmed his sentence._ Said opinion was final on February ll,
2010.y

On August 5, 2010, Grigsby filed a pro- se motion to vacate his conviction pursuant to
RCr 11..42 The Commonwealth acknowledged receipt of the motion on August 18, 2010. By
order dated lanuary 28, 2011, Cirigsby was allowed to proceed in forma pauperis and the
‘ Departinent of Public Advocacy (“DPA”) was appointed to represent him. A notice of ~
appearance was filed by DPA on October 28, 2011. On May 15, 2013, DPA filed its brief to
supplement Grigsby’ s pro-se motion. On luly 8, 2013, Grigsby filed a pro-se motion fora
default judgment against`the Commonwealth, who subsequently filed its response to the RCr v

11.42 motion on'August 12, 2013. Grigsby filed a reply thereto on August 26, 2013. The matter

 

Case 3:17-Cv-OO463-CRS-CHL Document 1-3 F-i|ed 08/01/17 Page 3 of 6 Page|D #: 28

ATTACHMENT A21

. has now been fully briefed and is ready for the Court’s determination
OPINION'

ln an RCr 11.42 proceeding, the defendant has the burden “to establish convincingly that
he was deprived of some substantial right which would justify the extraordinary relief afforded
. by the post-conviction proceedings [.]” Dorton v. Commonwealth,' 433 S.W.2d 117 (Ky. 1968).
lnitially, the Court notes that the record in this case shows that the guilty plea entered into by
Grigsby was voluntarily and intelligently made. He stated during the plea that he was satisfied
with his counsel’s advice and that he had enough time to talk to his counsel about the case and
the evidence against him Moreover, the Kentucky Supreme Court found that Grigsby’ s plea ~
was made knowingly and Voluntarily and affirmed his sentence.

Grigsby is now arguing that his counsel was ineffective for incorrectly informing him
that he was eligible for capital murder and the death sentence Further, he alleges his counsel
was ineffective for failing to pursue the defenses of self-defense and extreme emotional
disturbance (EED) to the murder charge, which he believes would have taken the death penalty
off the table.

ln order to prove ineffective assistance of counsel, Grigsby must meet a two-prong test.
First, Grigsby must show that counsel’ s performance was deficient, requiring that counsel made
errors so serious that he Was not functioning as the “counsel” guaranteed by the Sixth
Amendment. Second, he must show the deficient performance prejudiced his defense by "
showing that “there is a reasonable probability that, but for counsel’s unprofessional errors, the
result of the proceeding would have been different A reasonable probability is a probability
suii'icient to undermine confidence in the outcome.” Stricklana' v. Washingi‘orz, 466 U.S. 668,

687, 694; 104 S.Ct. 2052, 2064; 80 L.EdZd. 674 (1984); Gall v. Commonwealth, 702 S.W.2d‘37

 

CaSe 3217-CV-OO463-CRS-CHL DOCUment 1-3 Filed 08/01/17 Pag€ 4 Of 6 Pag€lD #Z 29

ATTACHMENT AZZ

39 (Kyi 1985)._

A reviewingCou'rt, in determining whether counsel was ineffective, must be “highly
deferential in scrutinizing counsel’s performance, and the tendency and temptation to second
guess should be avoided.” Russ_ell v. Commonwealth, 992 S.W.2d 871, 875 (Ky. App.l1999).
The Court “must indulge a strong presumption that counsel acted reasonably and effectively.” n
Mills v. Commohwealih, 170 s.W.3a 310, 328 (Ky. 2005). j

The test for determining ineffective assistance of counsel on a guilty plea was stated»as
follows in Sparks v.. Commonwealth', 721 S.W.2d 726 (Ky. App. 1986): l

Whether counsel made errors so serious that counsel’s performance fell outside

the wide range of professionally competent assistance; and that the deicient

performance so seriously affected the outcome of the plea process that, but for the

errors of counsel, there is a reasonable probability that the defendant would not

have pleaded guilty, but would have insisted on going to trial.

Id. at 727-28. v

Counsel, acting in good faith and in the_exercise of reasonable judgment, may properly
recommend that the defendant plead guilty rather than going to trial. Hendrz'ckson v.
Commonwealth, 1450 S.W.2d 234 (Ky. 41970); Harrz's v. Commonwealtlz, 456 S.WL2d 690 (Ky. ,
1970). The record shows that‘_the Commonwealth advised it would seek the death penalty
against Grigsby because he Was originally indicted on charges of both Murder and Robbery in
the First Degree. While the charge of Robbery in the First Degree was dismissed as part of
Grigsby’s plea agreement, it could have been considered an aggravating circumstance had the
l matter gone to trial. KRS 532.025; ~As such, Grigsby’s counsel did not err in informing Grigsby
that he could face the death penalty at t:rial. The Court finds that counsel’s performance in this

regard was not deficient so as to fall outside the range of professionally competent assistance

Bronk v. Commonwealth, 58 S.W.3d 482 (Ky. 2001). The Court further notes that discovery

 

Case 3:17-Cv-OO463-CRS-CHL Document 1-3 Filed 08/01/17 Page 5 of 6 Page|D #: 30

ATTAcHMEN-i' 2123

obtained by the Commonwealth was overwhelmingly damaging to Grigsby’ s defense
Therefore, the Court cannot say that there was a reasonable probability that Grigsby would have
insisted on proceeding to trial.

Grigsby also argues counsel could have raised defenses such as EED and self defense,
which would have taken the death penalty off the table. ln order to raise the EED defense, the
evidence must show: (1) a Sudden and uninterrupted triggering event; (2) that resulted in the
defendant being extremely emotionally disturbed; and (3) that the defendant acted under the
' influence of this disturbance Spears v. Commonwealth, 30 S. W. 3d 152, 155 (Ky. 2001). The
Kentucky Supreme Court has defined extreme emotional disturbance as a “temporary state of
mind so enraged, inflamed, or disturbed as' to overcome one’s judgment ” Talbot‘t" v. .
Commonwealth, 968 S. W. 2d 76, 84 (Ky. 1998), citing Bills v. Commonwealth, 851 S. W. 2d 466,
468 (Ky.1993).

The 'Court finds that trial counsel’s decision not to pursue EED or self defense was a
reasonable trial strategy under the circumstances of this case. The record does not appear to
contain evidence sufficient to satisfy the definition of EED as set forth by the Kentucky Supreme
Court. Thus, counsel was not deficient in failing to advise Grigsby that the EED defense was
. available. Moreover, Ciiigsby’s own narration of the events is `not sufficient to support his

argument that EED and self defense ought to have been sought Ultimately, the burden is` on
Grigsby to show that counsel made egregious errors such that he was not functioning as
competent counsel. il`his, despite his personal description of the events leading to 'Durham’s
'death, he has not done. There is no substantiation that decisions made by trial counsel were
~ anything other than reasonable judgment made in good faith. Accordingly, the Court denies

Grigsby’ s Motion.

 

Case 3:17-Cv-OO463-CRS-CHL -_Document 1-3 Filed 08/01/17 Page 6 of 6 Page|D #: 31

ATTACHMENT A24-

Lastly, Grigsby argues that he'is entitled to an evidentiary hearing. A hearing for an RCr
11 .42 motion is only necessary if said motion raises issues that cannot be determined i'i'om the
face of the record. See RCr 11.42(5); Fraser v. Cor`nmonwealth, 59 S. W3d 448 (Ky. 2001).
Given that the issues raised by Defendant were capable of determination from the face of the
record in this case, no evidentiary hearing is required. `

Therefore, the Court enters the following Order:

' ORDER

IT IS HEREBY ORDERED AND ADIUDGED that the Defendant's motions for relief

atf

Y M. SHAW, JUDGE
.lefferson Circuit Court

pursuant to RCr 11.42 and for an evidentiary hearing are DENIED.

 

Cc: Ryan Olberding, ACA 4
R. Christian Garrison, DPA ' '
Darryl Grigsby

 

